Citation Nr: 1130376	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-49 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 2002 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to October 23, 2002 for the grant of service connection for tinnitus.

3.  Entitlement to an effective date prior to October 23, 2002 for the grant of entitlement to service connection for a left forearm shrapnel wound scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1945 to August 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Remand and Rating Development Team in Huntington, West Virginia which granted service connection and assigned effective dates of October 23, 2002 for the three disabilities listed on the title page.  

The issues of whether VA committed clear and unmistakable error in denying benefits in 1970 and 1999 rating decisions; and in denying entitlement to total disability based on individual unemployability in an unnamed rating decision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   The Board previously referred these claims in a May 2006 decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date prior to October 23, 2002 for a grant of service connection for tinnitus and a hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a scar as residual of a shrapnel wound to the left forearm was received October 23, 2002.

2.  There is no communication in the claims file prior to October 23, 2002 indicating an intent to file claims for service connection on appeal.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 23, 2002, for service connection for a left forearm shell fragment wound scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

The Veteran contests the assigned effective date for service connection for his left forearm shell fragment wound scar.  He asserts that he should be assigned an effective date for this disorder from the incurrence of these disabilities in 1945.  For the reasons set forth below, the Veteran's assertions must be rejected as contrary to applicable law.

Laws and Regulations

Generally, the effective date of an award based on an original claim, or a claim reopened after final allowance, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Thus, any prior VA medical records are not interpreted as an informal claim.  Stated differently, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

Factual Background and Analysis

On October 23, 2002 the RO received multiple claims of entitlement to service connection for various disorders, to include shrapnel in the left arm.

There is no correspondence regarding a claim for shrapnel injuries to the left arm prior to October 2002.

In several written statements, the Veteran has expressed his desire for an effective date that dates back to 1945, "when his injuries happened on the Island of Saipan" during World War II.  While the grant of service connection itself shows the VA's finding that the Veteran's disabilities are related to his service, Congress has provided laws which dictate how the VA must assign effective dates.  

As set forth earlier, the effective date for a grant of entitlement to service connection is the date of the claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Veteran's October 2002 claim was the claim that eventually lead to his grant of service connection for residuals of a shrapnel wound to the left forearm.  There is no evidence of a claim (formal or informal) of entitlement to service connection for residuals of a left forearm shrapnel injury prior to October 23, 2002.

Therefore, according to the applicable regulation, the earliest effective date of the Veteran's allowance for the service connection claims on appeal is October 23, 2002.  

The Veteran has asserted that the effective date should be the date his injuries occurred in 1945, while still in service, because that is when the disability initially arose.  VA cannot grant benefits from the time he was discharged from service because the Veteran has the burden of filing a claim with VA in order to be awarded any benefits.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  As discussed above, the evidence shows that he did not file any document that may be construed as a claim for disability compensation related to his shrapnel wound until October 23, 2002.  He also seemingly argues that the various reports of examination and medical treatment documented his shrapnel wound, and thus he should be service connected from these reports.  As noted above, reports of VA medical examinations may constitute an informal claim solely for disorders for which service connection has already attached.  They may not serve as informal claims for service connection.  38 C.F.R. § 3.157.

Thus, the Veteran is not entitlement to earlier effective dates.  38 C.F.R. § 3.400. The benefit sought on appeal are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than October 23, 2002 for the grant of service connection for a scar as residual of a shrapnel wound to the left forearm is denied.


REMAND

As noted in the introduction the appellant alleges that a November 1999 rating decision was clearly and unmistakably erroneous.  The November 1999 rating decision inter alia denied entitlement to service connection for an ear condition and for a hearing loss.  If the November 1999 rating decision was clearly and unmistakably erroneous such a finding would impact on the effective date assigned for the appellant's tinnitus and hearing loss.  Hence, the claim that the November 1999 rating decision is clearly and unmistakably erroneous is inextricably intertwined with the current claims of entitlement to earlier effective dates for both hearing loss and tinnitus.  As such, the RO must address the claim of clear and unmistakable error before the Board may address the issue certified for appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following action:

The RO/AMC must adjudicate the question whether the November 1999 rating decision denying entitlement to service connection for an ear condition and hearing loss was clearly and unmistakably erroneous.  The Veteran is hereby informed that the Board will not exercise appellate jurisdiction over this matter in the absence of a timely perfected appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


